DETAILED ACTION
	This Office action is in response to the election filed on 16 March 20122. Claims 1-8 and 21-32 are pending in the application. Claims 9-20 have been cancelled. Claims 21-32 are newly submitted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
Applicant’s election without traverse of the invention of Invention I, drawn to a method of fabricating a semiconductor device, on which claims 1-8 are readable, in the reply filed on 16 March 2022 is acknowledged. In the reply to the restriction requirement dated 11 March 2022, Applicant has presented new claims 21-32, which Applicant has stated are directed to elected invention I. However, these newly-submitted claims are directed to patentably distinct embodiments of Applicant’s disclosed invention.

Restriction
This application contains claims directed to the following patentably distinct species:
Species I disclosed in paragraph [0036] of Applicant’s originally filed specification wherein the first fin cut trench includes a first width along the first direction and the second fin cut trench includes a second width along the first direction and a ratio of the second width to the first width is between 3 and 30, on which claims 1-8 are readable;
Species II disclosed in paragraph [0037] of Applicant’s originally-filed specification wherein he first fin cut trench and the second fin cut trench extend lengthwise along a second direction perpendicular to the first direction and the forming of the first isolation gate structure and the second isolation gate structure includes forming a first dummy gate stack over the first isolation feature, forming a second dummy gate stack over the second isolation feature, replacing the first dummy gate stack with a first isolation gate structure, and replacing the second dummy gate stack with a second isolation gate structure, on which claims 21-26 are readable; and 
Species III disclosed in paragraph [0040] of Applicant’s originally-filed specification drawn to an analog-to-digital converter includes a substrate including a digital area and an analog area, on which claims 27-32 are readable.
The species are independent or distinct because each of the different embodiments of Applicant’s present disclosure provides methods which require different features, for example, Species I requires a ratio of the second width to the first width to be between 3 and 30, which is not required in Species II or III, and Species III requires a substrate having digital and analog areas. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none are generic.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822